The opinion of the Court was delivered by
Knox, J.
One who voluntarily expends money in the support of a lunatic, cannot recover for such expenditure, either against the committee or the lunatic. There must be a contract, either express or implied, upon which to found the action. One in the custody of the law, as a lunatic, cannot make an exjoress contract, and the law will imply none.
By the 20th section of the Act of 1836, relating to lunatics and habitual drunkards, the committee may expend the income of a lunatic’s estate for the purposes of maintenance, but if more is required it can only be had upon .application to the Court of Common Pleas.
The rejected evidence in the case before us would not, if received, have proved an express contract; and from the testimony of John Eckert, the most that the jury could have been permitted *417to find was, that the allowance made in 1834 was to be continued during the time that the lunátic remained with Daniel Hehn, the defendant. This was allowed him, and beyond it he had no legal claim.
Judgment affirmed.